DETAILED ACTION
This office action is in response to applicant’s amendments filed on 05/07/2021.
Currently claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/07/2021 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222008 A1 (Hsu) and further in view of US 2013/0161722 A1 (Son) and further as evidenced by US 2017/0054004 A1 (Cheng).
Regarding claim 1, Hsu discloses, a semiconductor device comprising: 
a substrate (1; Fig. 1B; [0016]; i.e. substrate) having an active region (region including Fin structure 5 is the active region; Fig. 1B; [0016]);  

    PNG
    media_image1.png
    306
    690
    media_image1.png
    Greyscale

5a plurality of active fins (310; Fig. 1D; [0024]; i.e. fin structure) protruding from the active region (substrate 300 is equivalent to the active 
Note: Fig. 1D shows an exemplary perspective view of a FinFET structure.			Note

    PNG
    media_image2.png
    583
    674
    media_image2.png
    Greyscale

a gate structure (330; Fig. 1D; [0028]; i.e. metal gate structure) traversing the plurality of active fins (310) and extending in a second direction (y-direction; Fig. 1D) intersecting the first direction (x-direction; Fig. 1D) (Fig. 1D; [0028]); 
a source/drain region (360; Fig. 1D; [0027]; i.e. source/drain region) disposed in the plurality of active fins (310) 10at a side (left or right) of the gate structure (330); 
a first interlayer insulating layer (40; Fig. 7; [0031]; i.e. first ILD layer) and a second interlayer insulating layer (60; Fig. 7; [0031]; i.e. second 
Note: The limitation “sequentially disposed” is a product by process claim and does not have any weight or significance in the product claim.
an etch stop layer (CESL; not shown in Fig. 7; [0031]; i.e. contact etch stop layer) disposed between the first interlayer 15insulating layer (40) and the second interlayer insulating layer (60) ([0031]); 

    PNG
    media_image3.png
    427
    697
    media_image3.png
    Greyscale

a first contact plug (75, left and right, including metal silicide layer 55; Fig. 7; [0033], [0017]; i.e. first metal layer) connected to the source/drain region (50; Fig. 7; [0029]; i.e. source/drain region) through the first interlayer insulating layer (40), and extending in the second direction (y-direction; inside the 2D-viewable plane in Fig. 7); 

a first metal line (80; Fig. 7; [0037]; i.e. upper silicide layer – a metal silicide layer) disposed on the second interlayer insulating layer (60), and connected to the first contact plug (75, left and right) through the second interlayer insulating layer (60) (Fig. 7; [0037]); and  a second metal line disposed on the second interlayer insulating Page 37Docket No. 8269S-61 CON 
a second metal line (80, center) disposed on the second interlayer insulating layer (60), and directly connected to the second contact plug (75, center) (Fig. 7; [0037]).  
But Hsu fails to teach, the first metal line having a metal via connected to the first contact plug through the etch-stop layer;
wherein a level of an upper surface of the etch stop layer is higher than a level of an upper surface of the first contact plug, and is lower than a level of an upper surface of the second contact plug;
However, in analogous art, Son teaches, the first metal line (450; Fig. 1; [0050]; i.e. third contact plug) having a metal via (440; Fig. 1; [0072]; i.e. third conductive layer pattern) connected to the first contact plug (280; Fig. 1; [0067]; i.e. second contact plug) through the etch-stop layer (290; Fig. 1; [0062]; i.e. etch stop layer);


    PNG
    media_image4.png
    357
    692
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu and Son before him/her, to modify the teachings of gate and source/drain contact plugs at the same level with respect to etch stop layer as taught by Hsu and to include the teachings of lower surface of the etch stop layer being coplanar with an upper surface of the first contact plug, but is positioned at a level that is different from a level of an upper surface of the second contact plug as taught by Son since this arrangement would reduce the source/drain contact resistance by choosing a very low resistance material for upper source/drain contact plug. Besides, vertically long contact plugs are prone to misalignment that results in shorting of source/drain and gate contacts or increasing the leakage current of the device. As such, the source/drain contact plug can be separated into two segments, the first one being a bottom source/drain contact plug and the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 4, the combination of Hsu and Son teaches, the semiconductor device of claim 1, wherein the first metal line (450) and the metal via (440) are integrated with each other (Fig. 1; [0072]; Son Reference).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu and Son before him/her, to modify the teachings of a metal line over a long source/drain contact plug as taught by Hsu and to include the teachings of a metal line with an extended metal via, and the metal line and the metal via being integrated with each other as taught by Son since the integration would save a processing step and overall manufacturing cost. Thus this is well within the purview of a person with ordinary skill in 

Regarding claim 6, Hsu discloses, the semiconductor device of claim 1, wherein the first contact plug (75, left and right, including metal silicide layer 55; Fig. 7; [0032], [0017]; i.e. first metal layer) comprises a metal silicide layer (55; Fig. 7; [0017]; i.e. metal silicide) connected to the source/drain region (50; Fig. 7; [0029]; i.e. source/drain region).  

20Regarding claim 7, Hsu discloses, the semiconductor device of claim 1, wherein the first contact plug (75, left and right) and the second contact plug (75, center) each comprises tungsten (W), cobalt (Co), an alloy thereof, or a combination thereof (Fig. 7; [0035]).  

Regarding claim 8, Hsu discloses, the semiconductor device of claim 1, wherein each of the first 25contact plug (75, left and right) and the second contact plug (75, center) comprises a conductive barrier layer (70; Fig. 7; [0034]; i.e. adhesive layer including a conductive material TiN) disposed . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Son as applied to claim 1, and further in view of US 2017/0054004 A1 (Cheng) and further as evidenced by US 2009/0014796 A1 (Liaw).
Regarding claim 2, the combination of Hsu and Son teaches claim 1 but fails to teach, the semiconductor device, wherein a length of the first contact plug in the second direction is larger than a length 5of the second contact plug in the second direction. 
However, in analogous art, Cheng teaches, the semiconductor device, wherein a length of the first contact plug (204, with top metal via contact 202; Fig. 2A; [0041]; i.e. source/drain contact) in the second direction (vertical, along the extension direction of gate) is larger than a length 5of the second contact plug (203; Fig. 2A; [0041]; i.e. gate contact) in the second direction (vertical) (Fig. 2A; [0041]). 
Note: Cheng teaches longer source/drain contact than the gate contact in vertical direction. Having longer source/drain contact helps reducing the source/drain contact resistance without overlapping 

    PNG
    media_image5.png
    291
    378
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu, Son and Cheng before him/her, to modify the teachings of source/drain and gate contact plugs as taught by Hsu and to include the teachings of longer source/drain contact than the gate contact along the direction of the gate extension as taught by Cheng since longer source/drain contact helps reducing the source/drain contact resistance without overlapping the gate structure which eventually improves the device performance and reliability ([0032]; evidentiary reference Liaw; Liaw teaches that the increased contact area in the source/drain region leads to improved device performance). Thus absent this important teaching of relative size of source/drain and gate contacts in Hsu, a person with ordinary skill in the art would be motivated to reach out to Cheng while fabricating a semiconductor device of Hsu.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Son as applied to claim 1, and further in view of US 2017/0054004 A1 (Cheng).
Regarding claim 3, the combination of Hsu and Son teaches claim 1 but fails to teach, the semiconductor device, wherein the metal via does not overlap the gate structure in a vertical direction.
However, in analogous art, Cheng teaches, the semiconductor device, wherein the metal via (202; Figures 2A and 2C; [0041]; i.e. via contact) does not overlap the gate structure (206; Figures 2A and 2C; [0041]; i.e. metal gate) in a vertical direction (top view; Figures 2A and 2C; Cheng teaches having source/drain contact 202 and gate structure 206 vertically at a distance from each other, thus they do not overlap).  

    PNG
    media_image5.png
    291
    378
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    389
    403
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu, Son and Cheng before him/her, to modify the teachings of source/drain and gate contact plugs as taught by Hsu and to include the teachings of metal via not overlapping the gate structure as taught by Cheng since the arrangement avoids shorting of gate contact to source/drain contact while maintaining a very dense spacing rule to reduce the device .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Son as applied to claim 1, and further in view of US 6,177,351 B1 (Beratan). 
Regarding claim 5, the combination of Hsu and Son teaches claim 1 but fails to teach, the semiconductor device, wherein the etch stop layer comprises aluminum nitride (AlN). 
However, in analogous art, Beratan teaches, the semiconductor device, wherein the etch stop layer (858; Fig. 10d; Col. 11, lines 65-68; i.e. etch stop layer) comprises aluminum nitride (AlN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu, Son and Beratan before him/her, to modify the teachings of using SiN as etch-stop layer as taught by Hsu and to include the teachings of using AlN as the etch-stop layer as taught by Beratan since AlN protects the underlying dielectric layer during etching of top dielectric layer (Col. 11, lines 65-68). Without the etch-stop layer, over-etching of the top dielectric layer could penetrate the SiO2 and could also damage the underlying circuits (col. 12, lines 6-10). Both SiN and AlN have excellent etch selectivity of one dielectric layer over the other, thus any one of the elements can be used depending on the intended purpose. In MPEP 2143 (I) (B), it is stated that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) has held that a simple substitution of one known element (SiN) for another (AlN) to obtain predictable result is obvious. Thus a person with ordinary skill in the art would be interested to use aluminum nitride (AlN) etch-stop layer similar to Beratan while fabricating a semiconductor device of Hsu.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Son as applied to claim 1 and further in view of US 9,852,947 B1 (Ko).
Regarding claim 9, the combination of Hsu and Son fails to teach explicitly, the semiconductor device of claim 1, further comprising: a spacer disposed along lateral surfaces of each of the first contact plug and the second contact plug, wherein a top surface of the spacer along lateral surface of the first contact plug is coplanar with a top surface of the first interlayer insulating layer.
However, in analogous art, Ko teaches, the semiconductor device of claim 1, further comprising: 
a spacer (44C; Fig. 21; col. 7, lines 54-62; i.e. contact spacer) disposed along lateral surfaces (left and right) of each of the first contact 5plug (66; Fig. 21; col. 7, lines 54-62; i.e. source/drain contact plug) and the second contact plug (68; Fig. 21; col. 7, lines 54-62; i.e. gate contact plug), 
wherein a top surface of the spacer (44C) along lateral surface (left and right) of the first contact plug (66) is coplanar with a top 

    PNG
    media_image7.png
    381
    497
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu, Son and Ko before him/her, to modify the teachings of source/drain and gate contact plugs as taught by Hsu and to include the teachings of having a spacer along the lateral surfaces of the contact 5plugs as taught by Ko since contact spacers have the function of reducing the leakage current flowing between contact plugs and the adjacent conductive features (col. 7, lines 54-62). On the other hand, having the spacer and interlayer insulating layer coplanar would help further processing of top dielectric layer and conductive features avoiding any type of step coverage issue due to non-coplanar surface, which usually results in reduced yield. Thus absent this important teaching of contact spacer in Hsu, a person with ordinary skill in the art would be motivated to reach out to Ko while fabricating a semiconductor device of Hsu.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Son as applied to claim 1, and further in view of US 2008/0042174 A1 (Belyansky).
10Regarding claim 10, the combination of Hsu and Son teaches claim 1 but fails to teach, the semiconductor device, wherein an interval between the first contact plug and the second contact plug is about 10 nm or less. 
However, in analogous art, Belyansky teaches, the semiconductor device, wherein an interval (d2; Fig. 2B; [0036]) between the first contact plug (46A and 46B; Fig. 2A; [0036]; i.e. metallic contact, drain) and the second contact plug (38; Fig. 2A; [0036]; i.e. gate electrode) is about 10 nm or less (Figures 2A and 2B; [0036]). Belyansky teaches that the interval between the source/drain contact plug 46 and the gate contact plug 38 is at least 0.001 um, i.e., 1 nm. It means that it should be greater than 1 nm. Thus the interval taught by Belyansky overlaps the interval of about 10 nm or less as claimed in the limitation. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed In re Aller, 105 USPQ 233.

    PNG
    media_image8.png
    377
    596
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    378
    395
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu, Son and Belyansky before him/her, to modify the teachings of source/drain and gate contact plugs as taught by Hsu and to include the teachings of interval between source/drain and gate contact plugs as taught by Belyansky since the interval ensures that the source/drain and gate contact plugs would not be shorted together which in turn increases the manufacturing yield with reduced manufacturing cost ([0005]). Thus absent this important teaching of interval in Hsu, a person with ordinary skill in the art would be motivated to reach out to Belyansky while fabricating a semiconductor device of Hsu.


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0222008 A1 (Hsu) and further in view of US 2013/0161722 A1 (Son) and further as evidenced by US 2017/0054004 A1 (Cheng).
Regarding claim 1, Hsu discloses, a semiconductor device comprising: 
a substrate (1; Fig. 1B; [0016]; i.e. substrate) having an active region (region including Fin structure 5 is the active region; Fig. 1B; [0016]);  

    PNG
    media_image1.png
    306
    690
    media_image1.png
    Greyscale

5an active fin (310; Fig. 1D; [0024]; i.e. fin structure) protruding from the active region (substrate 300 is equivalent to the active region and the Fin structures 310 protrude from substrate 300; Fig. 1D; [0024]) and extending in a first direction (x-direction; Fig. 1D); 
Note: Fig. 1D shows an exemplary perspective view of a FinFET structure.			Note

    PNG
    media_image2.png
    583
    674
    media_image2.png
    Greyscale

a gate structure (330; Fig. 1D; [0028]; i.e. metal gate structure) traversing the active fin (310) and extending in a second direction (y-direction; Fig. 1D) intersecting the first direction (x-direction; Fig. 1D) (Fig. 1D; [0028]); 
a source/drain region (360; Fig. 1D; [0027]; i.e. source/drain region) disposed in the active fin (310) 10at a side (left or right) of the gate structure (330); 
a first interlayer insulating layer (40; Fig. 7; [0031]; i.e. first ILD layer) and a second interlayer insulating layer (60; Fig. 7; [0031]; i.e. second ILD layer) sequentially disposed on the gate structure (10; Fig. 7; [0032]; i.e. metal gate) and the source/drain region (50; Fig. 7; [0029]; i.e. source/drain region); 
Note: The limitation “sequentially disposed” is a product by process claim and does not have any weight or significance in the product claim.
an etch stop layer (CESL; not shown in Fig. 7; [0031]; i.e. contact etch stop layer) disposed between the first interlayer 15insulating layer (40) and the second interlayer insulating layer (60) ([0031]); 

    PNG
    media_image3.png
    427
    697
    media_image3.png
    Greyscale

a first contact plug (75, left and right, including metal silicide layer 55; Fig. 7; [0033], [0017]; i.e. first metal layer) connected to the source/drain region (50; Fig. 7; [0029]; i.e. source/drain region) through the first interlayer insulating layer (40), and extending in the second direction (y-direction; inside the 2D-viewable plane in Fig. 7); 
a second contact plug (75, center; Fig. 7; [0033]; i.e. first metal layer) connected to the gate structure (10; Fig. 7; [0032]; i.e. metal gate) through 20the first interlayer insulating layer (40), the etch stop layer (CESL) and the second interlayer insulating layer (60); 
 disposed on the second interlayer insulating layer (60), and connected to the first contact plug (75, left and right) through the second interlayer insulating layer (60) (Fig. 7; [0037]); and  a second metal line disposed on the second interlayer insulating Page 37Docket No. 8269S-61 CON 
a second metal line (80, center) disposed on the second interlayer insulating layer (60), and directly connected to the second contact plug (75, center) (Fig. 7; [0037]).  
But Hsu fails to teach explicitly, the first metal line having a metal via connected to the first contact plug through the etch-stop layer; 
wherein a lower surface of the etch stop layer is coplanar with an upper surface of the first contact plug, but is positioned at a level that is different from a level of an upper surface of the second contact plug.
However, in analogous art, Son teaches, the first metal line (450; Fig. 1; [0050]; i.e. third contact plug) having a metal via (440; Fig. 1; [0072]; i.e. third conductive layer pattern) connected to the first contact plug (280; Fig. 1; [0067]; i.e. second contact plug) through the etch-stop layer (290; Fig. 1; [0062]; i.e. etch stop layer);
wherein a lower surface of the etch stop layer (290) is coplanar with an upper surface of the first contact plug (280), but is positioned at a level that is different from a level of an upper surface of the second contact plug (454; Fig. 1; [0073]; i.e. fourth contact plug).

    PNG
    media_image4.png
    357
    692
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu and Son before him/her, to modify the teachings of gate and source/drain contact plugs at the same level with respect to etch stop layer as taught by Hsu and to include the teachings of lower surface of the etch stop layer being coplanar with an upper surface of the first contact plug, but is positioned at a level that is different from a level of an upper surface of the second contact plug as taught by Son since this arrangement would reduce the source/drain contact resistance by choosing a very low resistance material for upper source/drain contact plug. Besides, vertically long contact plugs are prone to misalignment that results in shorting of source/drain and gate contacts or increasing the leakage current of the device. As such, the source/drain contact plug can be separated into two segments, the first one being a bottom source/drain contact plug and the second one being a relatively shorter metal via or upper source/drain contact plug. As a result, the metal via can be aligned very easily with the bottom source/drain contact plug and would drastically reduce the chance of getting shorted to gate contact plug ([0041]; evidentiary reference Cheng). Thus a person with ordinary skill in the art would be In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 12, Hsu discloses, the semiconductor device of claim 11, wherein the active fin (310) comprises a plurality of active fins (plurality of active fin 310) arranged in the second 15direction (y-direction; Fig. 1D) (Fig. 1D; [0027]), 


    PNG
    media_image2.png
    583
    674
    media_image2.png
    Greyscale

the first contact plug (75, left and right) is disposed on the source/drain region (50) and extends in the second direction (y-direction; inside the 2D-viewable plane in Fig. 7) (Fig. 7; [0034]).  

    PNG
    media_image3.png
    427
    697
    media_image3.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Son as applied to claim 11, and further in view of US 6,177,351 B1 (Beratan).
25Regarding claim 14, Hsu teaches, the semiconductor device of claim 11, wherein, at least one of the first Page 40Docket No. 8269S-61 CON(OPP-2019-1385-28758)(40) and second (60) interlayer insulating layers comprises silicon oxide ([0020]; Hsu teaches in para. [0020] that first ILD layer 40 includes one or more layers of silicon oxide, SiOC, SiOCN or SiCN or other low-k materials).
But the combination of Hsu and Son fails to teach, wherein the etch stop layer comprises aluminum nitride (AlN).
However, in analogous art, Beratan teaches, wherein the etch stop layer (858; Fig. 10d; Col. 11, lines 65-68; i.e. etch stop layer) comprises aluminum nitride (AlN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu, Son and Beratan before him/her, to modify the teachings of using SiN as etch-stop layer as taught by Hsu and to include the teachings of using AlN as the etch-stop layer as taught by Beratan since AlN protects the underlying dielectric layer during etching of top dielectric layer (Col. 11, lines 65-68). Without the etch-stop layer, over-etching of the top dielectric layer could penetrate the SiO2 and could also damage the underlying circuits (col. 12, lines 6-10). Both SiN and AlN have excellent etch selectivity of one dielectric layer over the other, thus any one of the elements could be used depending on the intended purpose. In MPEP 2143 (I) (B), it is stated that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) has held that a simple .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Son as applied to claim 11 and further in view of US 9,852,947 B1 (Ko).
Regarding claim 15, the combination of Hsu and Son fails to teach explicitly, the semiconductor device of claim 11, wherein the upper surface of the first contact plug is coplanar with an upper surface of the first interlayer insulating layer.
However, in analogous art, Ko teaches, the semiconductor device of claim 11, wherein an upper surface of the first contact plug (66; Fig. 21; col. 7, lines 54-62; i.e. source/drain contact plug) is substantially coplanar with an 

    PNG
    media_image7.png
    381
    497
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu, Son and Ko before him/her, to modify the teachings of source/drain contact plugs in the interlayer insulating layer as taught by Hsu and to include the teachings of having the upper surface of the first contact plug being coplanar with the 5upper surface of the first interlayer insulating layer as taught by Ko since having them coplanar would help further processing of top dielectric layer and conductive features avoiding any type of step coverage issue due to non-coplanar surface, which usually results in reduced yield. Thus absent this important teaching of coplanar first contact plug and 5first interlayer insulating layer in Hsu, a person with ordinary skill in the art would be motivated to reach out to Ko while fabricating a semiconductor device of Hsu.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Son as applied to claim 11, and further in view of US 2010/0224936 A1 (Hokazono).
Regarding claim 16, the combination of Hsu and Son teaches claim 11 but fails to teach, the semiconductor device, wherein the upper surface of the second contact plug is coplanar with an upper surface of the second interlayer insulating layer.
However, in analogous art, Hokazono teaches, the semiconductor device, wherein an upper surface of the second contact plug (19; Fig. 5; [0097]; i.e. gate contact) is coplanar with an upper surface of the second interlayer insulating layer (20b; Fig. 5; [0097]; i.e. upper interlayer insulating layer).

    PNG
    media_image10.png
    547
    835
    media_image10.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Hsu, Son and Hokazono before him/her, to modify the teachings of gate and drain contact plugs over interlayer insulating layer as taught by Hsu and to include the teachings of the second  since having them coplanar would help further processing of additional dielectric layer and metal line avoiding any type of step coverage issue due to non-coplanar surface, which usually results in reduced yield. Thus absent this important teaching of coplanar second contact plug and 5seconsecond interlayer insulating layer in Hsu, a person with ordinary skill in the art would be motivated to reach out to Hokazono while fabricating a semiconductor device of Hsu.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2007/0254473 A1 (Choi) - A semiconductor device including a first inter-layer insulation layer over a substrate with a plurality of first contact holes, a conductive layer over the first inter-layer insulation layer to fill the first contact holes, the conductive layer is etched such that a surface of the first inter-layer insulation layer is higher than that of the conductive layer, a plurality of contact plugs filling the first contact holes. 
2. US 8,643,126 B2 (Hampp) - Self aligned silicided contacts including a gate electrode over an active area, a liner over the gate electrode and a portion of the active area, an insulating layer over the liner, a first contact plug in the insulating layer and the liner. The silicided contacts also includes a second contact plug in the insulating layer and the liner.
3. US 2016/0343660 A1 (Kim) - A wiring structure including a substrate, a lower insulation layer on the substrate, a lower wiring in the lower insulation layer, a first etch-stop layer covering the lower wiring and including a metallic dielectric material, a second etch-stop layer on the first etch-stop layer and the lower insulation layer, an insulating interlayer on the second etch-stop layer, and a conductive pattern extending through the insulating interlayer, the second etch-stop layer and the first etch-stop layer and electrically connected to the lower wiring.
4. US 2016/0322468 A1 (Lu) - A semiconductor device including a substrate, a gate structure on the substrate, an interlayer dielectric (ILD) around the gate structure, a first contact plug in the ILD layer, a second dielectric layer on the ILD layer, a second contact plug in the second dielectric layer and electrically connected to the first contact plug and a spacer between the second contact plug and the second dielectric layer.
5. US 2011/0248344 A1 (Nitta) - A semiconductor device is disclosed having improved performance, high reliability, and a reduced chip size over an SOI substrate capable of maintaining its reliability while controlling the potential of a well below a gate electrode and preventing generation of parasitic capacitance. Generation of parasitic capacitance is prevented by controlling the potential of a well below a gate electrode by using a well contact plug passing through a hole portion formed in a gate electrode wiring. Generation of defects in a gate insulating film is prevented by making use of a gettering effect produced by causing an element isolation region to extend along the gate electrode.
6. US 2006/0099784 A1 (Suzuki) - A semiconductor device including a mask element on a substrate with a patterned shape, and a depression in the mask element and placing a functional liquid in the depression, drying the functional liquid to form a functional film, annealing the functional film, removing the mask element to form a dummy gate pattern of a residue of the functional liquid.
7. US 2015/0171206 A1 (van Dal) - A Metal-Oxide-Semiconductor Field-Effect Transistor (MOSFET) includes a source/drain region comprising a first III-V compound semiconductor material, and a contact plug over and connected to the source/drain region. The contact plug includes a second III-V compound semiconductor material.
8. US 2012/0098073 A1 (Yu) - A semiconductor device including a substrate, device isolation regions, an impurity region in a region of the substrate between every two adjacent ones of the device isolation regions, a gate electrode on the substrate, first and second interlayer insulating films on the substrate, a metal interlayer insulating film on the second interlayer insulating film and comprising metal wiring layers, a first contact plug electrically connecting each of the metal wiring layers and the impurity region, and a second contact plug electrically connecting each of the metal wiring layers and the gate electrode, wherein the first contact plug is in the first and second interlayer insulating films, and the second contact plug is in the second interlayer insulating film.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/03/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812